Citation Nr: 1235574	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chloracne, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1967.  

This matter is on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the Board in June 2010.  A transcript of the hearing is of record.   

The appeal was remanded by the Board in August 2010 for further development, and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran testified at a hearing before the Board in June 2010, the Veteran's Law Judge who conducted that hearing is no longer employed by the Board.  In September 2012, he was sent a letter advising him that he has the right to testify at a new hearing if he desired.  

In October 2012, the Veteran responded that he wished to appear before another Veteran's Law Judge at the RO.  The Board also notes that he has recently moved to another state.  Accordingly, he should be scheduled for a hearing before the Board at the appropriate RO facility in either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses. 38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to her known address of record and to her representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


